DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in reply to the remarks/arguments for Application 17/241,968 filed on 27 April 2021.
Claims 1-20 have been canceled.
Claims 21-40 have been added.
Claims 21-40 are currently pending and have been examined.

Information Disclosure Statement
The Information Disclosure Statement filed 27 April 2021 has been considered. An initialed copy of the Form 1449 are enclosed herewith.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528,163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1,1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 21-40 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over the claims of U.S. Patent No. 11,017,365 and 9,940,609. Although the conflicting claims are not identical, they are not patentably distinct from each other because all disclose a method and computer readable medium where there are a number of consolidated price levels on a trading screen and that the number of price levels within each consolidated price level are different and there are different quantity indicators for each of the consolidated price levels.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b)
(B) CONCLUSION.--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 21 recites “… receiving, from a client device, a request to initiate a point-of-sale deposit transaction”. However, no explanation is provided that sufficiently describes what element and/or entity is receiving said request to initiate a point-of-sale deposit from a client device, which renders the limitation feature indefinite.  

Claim 21 further recites “… generating a transaction token associated with the initiation request, wherein the transaction token is encoded with deposit information”. However, no explanation is provided that sufficiently describes what element and/or entity generates the transaction token, which renders the limitation feature indefinite.  

Claim 21 further recites “… transmitting, to the client device, the transaction token”. However, no explanation is provided that sufficiently describes what element and/or entity is transmitting the transaction token to the client device, which renders the limitation feature indefinite.  

Claim 21 further recites “… receiving, from a merchant device, an authorization request that includes information associated with the transaction token”. However, no explanation is provided that sufficiently describes what element and/or entity is receiving the authorization request from the merchant device, which renders the limitation feature indefinite.  

Claim 21 further recites “… authorizing completion of the point-of-sale deposit based on an analysis of the authorization request”. However, no explanation is provided that sufficiently describes what element and/or entity is authorizing the completion of the point-of-sale deposit based on an analysis of the authorization request, which renders the limitation feature indefinite.  

Claim 21 further recites “… depositing funds associated with the point-of-sale deposit transaction to the customer account”. However, no explanation is provided that sufficiently describes what element and/or entity is depositing the funds associated with the point-of-sale deposit transaction, which renders the limitation feature indefinite.  

As such, the limitation does not clearly set forth the metes and bounds as to the intended scope of the claim, therefore rendering the claim indefinite. The Examiner finds, that because particular claims are rejected as being indefinite under 35 U.S.C. § 112, 2nd Paragraph, it is impossible to properly construe claim scope at this time (See Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) "Because the claims are indefinite, the claims, by definition, cannot be construed."). However, in accordance with MPEP 2173.06 and the USPTO's policy of trying to advance prosecution by providing art rejections even though the claims are indefinite, the claims are construed and the art is applied as much as practically possible.

Claims 35 and 40 recite substantially the same limitations as claim 21. Therefore the same reasoning applies to claims 35 and 40. Dependent claims 22-34 and 36-39 are rejected based dependency on rejected base claims 21, 35, and 40.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

The claims are directed towards a judicial exception (certain methods of organizing human activity – fundamental economic principles, practices or concepts). Independent claims 21, 35, and 40 recite executing a point-of-sale deposit system. However, the system is just used to receive, transmit, and display data using the computer-related devices recited. With respect to Step 2A Prong Two, the additional elements in the claims (e.g., processor, memory, client device, merchant device) other than the abstract idea per se does not integrate the claims into a practical application as the additional elements in the claims merely add insignificant extra-solution activity to the judicial exception (MPEP 2016.05(g)), while also amounting to no more than mere instructions to apply the exception using a generic computer component see MPEP 2016.05(f). The same conclusion is reached in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Therefore the elements/limitations do not amount to significantly more than the recited abstract idea. Dependent claims 22-34 and 36-39 add further details and contain limitations that narrow the scope of the invention. However, these details do not result in significantly more than the abstract idea itself.

Claim Rejections – 35 USC § 102  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective Filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faisal, US 9,105,019 (“Faisal”).

Re Claim 1-20: (Canceled) 
Re Claim 21: (New) Faisal teaches a system for executing a point-of-sale deposit, the system comprising: 

one or more memory devices storing software instructions; (C2 L1-7)

one or more processors configured to execute the software instructions to perform operations comprising: (C7 L1-39)

receiving, from a client device, a request to initiate a point-of-sale deposit transaction, (C2 L53-55)

wherein the initiation request includes information identifying a customer account; (C1 L67; C2 L1-3)

generating a transaction token associated with the initiation request, wherein the transaction token is encoded with deposit information; (C5 L52-67; C6 L2-5, L43-46) 

transmitting, to the client device, the transaction token; (C6 L10-12)

receiving, from a merchant device, an authorization request that includes information associated with the transaction token; (C6 L39-42)

authorizing completion of the point-of-sale deposit based on an analysis of the authorization request, wherein the analysis includes determining that the information associated with the transaction token matches the encoded deposit information; (C1 L56-62; C5 L6-8)

depositing funds associated with the point-of-sale deposit transaction to the customer account. (C5 L38-39)
Re Claim 22: (New) Faisal teaches the system of claim 21. Faisal further teaches: 

wherein the initiation request includes at least one of an amount to be deposited or a customer identifier. (C1 L67; C2 L1-3)
Re Claim 23: (New) Faisal teaches the system of claim 21. Faisal further teaches: 

wherein the initiation request is received via a mobile application. (C2 L62-67; C3 L1-6)
Re Claim 24: (New) Faisal teaches the system of claim 21. Faisal further teaches: 

wherein the customer account includes a financial service account. (C1 L62-67; C2 L1-3)
Re Claim 25: (New) Faisal teaches the system of claim 21. Faisal further teaches: 

wherein the operations further comprise transmitting the transaction token to the client device wirelessly over a network. (C1 L62-67; C2 L1-3)
Re Claim 26: (New) Faisal teaches the system of claim 21. Faisal further teaches: 

wherein the operations further comprise transferring the funds associated with the amount to be deposited from a wash account to the customer account. (C5 L35-38)
Re Claim 27: (New) Faisal teaches the system of claim 21. Faisal further teaches: 

wherein the operations further comprise transmitting a notification to the client device indicating that the funds associated with point-of-sale deposit transaction have been deposited to the customer account. (C2 L64-67; C3 L1-6; C5 L14-21)
Re Claim 28: (New) Faisal teaches the system of claim 21. Faisal further teaches: 

wherein the merchant device comprises an Automated Teller Machine (ATM). (C1 L23-26)
Re Claim 29: (New) Faisal teaches the system of claim 21. Faisal further teaches: 

wherein the transaction token comprises an alphanumeric code. (C1 L67; C2 L1-3)
Re Claim 30: (New) Faisal teaches the system of claim 21. Faisal further teaches: 

wherein the transaction token comprises a barcode or a QR code readable by the merchant device. (C3 L30-34)
Re Claim 31: (New) Faisal teaches the system of claim 21. Faisal further teaches: 

wherein authorizing the encoded deposit information includes customer account information. (C5 L1-8)
Re Claim 32: (New) Faisal teaches the system of claim 21. Faisal further teaches: 

wherein the point-of-sale deposit comprises part of an overall transaction that includes a purchase transaction. (C6 L34-35)

Re Claim 33: (New) Faisal teaches the system of claim 21. Faisal further teaches: 

wherein the funds associated with the authorized point-of-sale deposit transaction includes funds transferred to the merchant less a cost associated with the purchase transaction. (C6 L45-50)
Re Claim 34: (New) Faisal teaches the system of claim 21. Faisal further teaches: 

wherein the initiation request is received via a transaction card action comprising at least one of a card swipe, a card insertion, or a near-field communication. (C4 L14-18; C5 L40-42)
Re Claim 35: (New) Claim 35, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 1. Accordingly, claim 35 is rejected in the same or substantially the same manner as claim 1.

Re Claim 36: (New) Claim 36, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 26. Accordingly, claim 36 is rejected in the same or substantially the same manner as claim 26.

Re Claim 37: (New) Claim 37, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 27. Accordingly, claim 37 is rejected in the same or substantially the same manner as claim 27.

Re Claim 38: (New) Faisal teaches the system of claim 21. Faisal further teaches: 

wherein authorizing the point-of-sale deposit transaction comprises determining whether information associated with the initiation request matches customer account information. (C1 L56-62; C5 L3-8)
Re Claim 39: (New) Claim 39, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 22. Accordingly, claim 39 is rejected in the same or substantially the same manner as claim 22.

Re Claim 40: (New) Claim 40, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 21. Accordingly, claim 40 is rejected in the same or substantially the same manner as claim 21.


Conclusion

Claims 21-40 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Clifford Madamba whose telephone number is 571-270-1239. The examiner can normally be reached on Mon-Thu 7:30-5:00 EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692